Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8,13-15,22,33-39,44-45,47-55 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0059924 A1 to Matsumura et al.
As to claim 50, Matsumura discloses An apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to (Figs. 18-20 and paragraphs 189-212, disclosing UE with constituent components that disclose these recited features): 
identify that an uplink control information payload satisfies a threshold size condition (paragraphs 70-78, disclosing that the “UE may choose sequence-based transmission if the number of UCI bits is less than or equal to threshold X …”); 
map the uplink control information payload to an uplink control sequence based at least in part on the uplink control information payload satisfying the threshold size condition (paragraphs 70-78, disclosing that the “UE may choose sequence-based transmission if the number of UCI bits is less than or equal to threshold X …”; where paragraphs 45-55 disclose that “sequence-based transmission”, “UL signals are transmitted using code resources [“UL control sequence”] that are associated with UCI values respectively”, more specifically, paragraphs 70-78 and 45-55, disclose that the UCI is mapped to a code resource, i.e., UL control sequence, by a process where the UE is assigned a “set of amounts of phase rotations” and a set of phase rotated versions of the base sequence assigned to the UE are generated, where the UCI information/contents/data, e.g., “00”, “01”, etc., [converting the UCI payload to a decimal value, e.g., 00, 01, etc.], is mapped to a phase, e.g., alpha.sub.0, alpha.sub.2, etc., and that phase alpha.sub.x is used to multiplex with the base sequence, as shown in Fig. 3, to produce “the uplink control sequence”); and 
transmit a physical uplink control channel that includes the uplink control sequence (paragraph 4), the uplink control sequence being representative of the uplink control information payload (paragraphs 70-78 and 45-55, disclosing that the UCI is mapped to a code resource, i.e., UL control sequence).
As to claim 51, Matsumura discloses An apparatus for wireless communication at a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to (Figs. 16,17,20 and paragraphs 166-187, disclosing radio base station with constituent components that disclose these recited features): 
identify that an uplink control information payload is to be transmitted by a user equipment (UE) as an uplink control sequence when the uplink control information payload satisfies a threshold size condition (paragraphs 58-61, disclosing a process for the base station to identify a specific form [phase rotation] of the sequence that was transmitted by the UE, that corresponds to a UCI value as assigned in paragraphs 70-78, disclosing that the “UE may choose sequence-based transmission if the number of UCI bits is less than or equal to threshold X …”; further paragraphs 47-48, disclosing that the NW, i.e., the base station, sending to the UE “information related to code resources” for sequence-based transmission of UCI, thus teaching that the base station recognizing the conditions for “sequence-based transmission” of UCI, i.e., regarding the UCI size threshold); 
identify one or more sets of uplink control sequences from which the uplink control sequence is to be selected by the UE (paragraphs 58-61, disclosing the base station generating “replicas” based on a base sequence, paragraphs 47-48 disclosing the NW, i.e., the base station, sending to the UE “information related to code resources” for sequence-based transmission of UCI, where “code resources” includes base sequences, cyclic shifts and OCCs, thus teaching that the base station recognizes the base sequence the UE uses to transmit UCI and generates phase-rotated replicas of the sequence, teaching “one or more sets of uplink control sequences from which the uplink control sequence is to be selected by the UE”); 
receive a physical uplink control channel that includes the uplink control sequence (paragraph 4), the uplink control sequence being representative of the uplink control information payload (paragraphs 70-78 and 45-55, disclosing that the UCI is mapped to a code resource, i.e., UL control sequence);
determine the uplink control information payload by associating the uplink control sequence with a corresponding sequence index of the one or more sets of uplink control sequences (paragraphs 58-61, disclosing a process for the base station to identify the specific phase-rotated form of the sequence that was transmitted by the UE, that corresponds to a UCI value as assigned in paragraphs 70-78, by using the MLD/correlation-detection method to identify the phase rotation that most likely corresponds to the received sequence, such phase rotation teaching “sequence index”, teaching this limitation).
As to claims 1, 52,54, see rejection for claim 50.
As to claim 2, Matsumura discloses the method as in parent claim 1. 
Matsumura further discloses wherein transmitting the physical uplink control channel comprises: transmitting the uplink control sequence as a non-coherent transmission without a demodulation reference signal. (paragraph 46).
As to claim 3, Matsumura discloses the method as in parent claim 1. 
Matsumura further discloses wherein mapping the uplink control information payload to the uplink control sequence comprises: converting the uplink control information payload to a decimal value; and selecting the uplink control sequence from a set of uplink control sequences based at least in part on the decimal value (paragraphs 70-78 and 45-55, disclosing that the UCI is mapped to a code resource, i.e., UL control sequence, by a process where the UE is assigned a “set of amounts of phase rotations” and a set of phase rotated versions of the base sequence assigned to the UE are generated, where the UCI information/contents/data, e.g., “00”, “01”, etc., [converting the UCI payload to a decimal value, e.g., 00, 01, etc.], is mapped to a phase, e.g., alpha.sub.0, alpha.sub.2, etc., and that phase alpha.sub.x is used to multiplex with the base sequence, as shown in Fig. 3, to produce “the uplink control sequence”)
As to claim 4, Matsumura discloses the method as in parent claim 3. 
Matsumura further discloses wherein a quantity of uplink control sequences in the set of uplink control sequences is greater than or equal to 2.sup.k, wherein k is a payload size. (paragraph 73: “a second power of the number of UCI bits are required”)
As to claim 5, Matsumura discloses the method as in parent claim 3. 
Matsumura further wherein selecting the uplink control sequence from the set of uplink control sequences comprises: selecting the uplink control sequence that is associated with the decimal value (paragraphs 70-78 and 45-55, disclosing that the UCI is mapped to a code resource, i.e., UL control sequence, by a process where the UE is assigned a “set of amounts of phase rotations” and a set of phase rotated versions of the base sequence assigned to the UE are generated, where the UCI information/contents/data, e.g., “00”, “01”, etc., [converting the UCI payload to a decimal value, e.g., 00, 01, etc.], is mapped to a phase, e.g., alpha.sub.0, alpha.sub.2, etc., and that phase alpha.sub.x is used to multiplex with the base sequence, as shown in Fig. 3, to produce “the uplink control sequence”).
As to claim 6, Matsumura discloses the method as in parent claim 1. 
Matsumura further discloses further comprising: multiplying the uplink control sequence with a signature sequence, wherein transmission of the uplink control sequence comprises transmission of the multiplied uplink control sequence with the signature sequence. (paragraphs 70-78 and 45-55, disclosing a process where the UE is assigned a “set of amounts of phase rotations” and a set of phase rotated versions of the base sequence assigned to the UE are generated, where the UCI information/contents/data, e.g., “00”, “01”, etc., [converting the UCI payload to a decimal value, e.g., 00, 01, etc.], is mapped to a phase, e.g., alpha.sub.0, alpha.sub.2, etc., and that phase alpha.sub.x is used to multiplex with the base sequence, as shown in Fig. 3, to produce “the uplink control sequence”; Figs. 3a-d and paragraph 55-57 disclosing, for example, in Fig. 3b, that the base sequences X.sub.0, X.sub.1, etc., representing the UL control sequence is multiplied with the signature sequence exp(ja.sub.1 * 0), exp(ja.sub.1 * 1), …, exp(ja.sub.1 * [M-1]), and then transmitted).
As to claim 7, Matsumura discloses the method as in parent claim 6. 
Matsumura further discloses further comprising: further comprising: receiving a multiplexing index from a base station; and generating the signature sequence based at least in part on the multiplexing index. (paragraphs 70-78 and 45-55, in particular, Figs. 3a-d and paragraph 55-57 disclosing, for example, in Fig. 3b, that the base sequences X.sub.0, X.sub.1, etc., representing the UL control sequence is multiplied with the signature sequence exp(ja.sub.1 * 0), exp(ja.sub.1 * 1), …, exp(ja.sub.1 * [M-1]), where this signature sequence is generated based on the rotation a.sub.1 [“multiplexing index”], which is part of the “set of amounts of phase rotation” that is reported by the base station to the UE [paragraphs 48-50]).
As to claim 8, Matsumura discloses the method as in parent claim 6. 
Matsumura further discloses wherein the uplink control sequence and the signature sequence are of a same length. (paragraph 51: both have the same length: 12)
As to claim 13, Matsumura discloses the method as in parent claim 6. 
Matsumura further discloses wherein the signature sequence is associated with the UE or with a physical uplink control channel resource that the UE uses to transmit the physical uplink control channel. (paragraphs 45-57: where the signature sequence exp(ja.sub.1 * 0), exp(ja.sub.1 * 1), …, exp(ja.sub.1 * [M-1]) is generated based on the rotation a.sub.1 [“multiplexing index”], which is part of the “set of amounts of phase rotation” that is reported and assigned by the base station to the UE [paragraphs 48-50], i.e., “associated with the UE”).
As to claim 14, Matsumura discloses the method as in parent claim 1. 
Matsumura further discloses further comprising: receiving a multiplexing index from a base station, wherein the multiplexing index is different from other multiplexing indices provided to other UEs also scheduled to transmit using resources assigned to the UE for the physical uplink control channel; and using the multiplexing index to map the uplink control information payload to the uplink control sequence. (paragraphs 70-78 and 45-55, in particular, Figs. 3a-d and paragraph 55-57 disclosing, for example, in Fig. 3b, that the base sequences X.sub.0, X.sub.1, etc., representing the UL control sequence is multiplied with the signature sequence exp(ja.sub.1 * 0), exp(ja.sub.1 * 1), …, exp(ja.sub.1 * [M-1]), where this signature sequence is generated based on the rotation a.sub.1 [“multiplexing index”], which is part of the “set of amounts of phase rotation” that is reported and assigned by the base station to the UE [paragraphs 48-50], where each UE may be assigned its own such “set of amounts of phase rotation”; further see Figs. 2, 10b, 11b, where different UE’s sequences may be transmitted in the same symbol, teaching this limitation; further see paragraphs 92-96).
As to claim 15, Matsumura discloses the method as in parent claim 14. 
Matsumura further discloses wherein the multiplexing index is associated with a physical uplink control channel resource (paragraphs 45-57: where the signature sequence exp(ja.sub.1 * 0), exp(ja.sub.1 * 1), …, exp(ja.sub.1 * [M-1]) is generated based on the rotation a.sub.1 [“multiplexing index”]; further see paragraph 51, disclosing that the phase rotations are based on the number of subcarriers M and the number of PRBs in which the UCI sequence is transmitted, where paragraph 4 discloses that the UCI is transmitted in the PUCCH).
As to claim 22, Matsumura discloses the method as in parent claim 1. 
Matsumura further discloses wherein mapping the uplink control information payload to the uplink control sequence comprises: selecting the uplink control sequence from one or more sets of uplink control sequences, wherein uplink control sequences in the one or more sets of uplink control sequences are Zadoff-Chu sequences, binary or quadrature phase shift keying modulated Gold or M sequences, or discrete Fourier transform-based sequences. (paragraphs 45-57, especially paragraph 49: zadoff chu sequences).
As to claim 33, Matsumura discloses the method as in parent claim 1. 
Matsumura further discloses further comprising: mapping the uplink control sequence to frequency domain resources prior to transmission of the physical uplink control channel, wherein the uplink control sequence is non-transform precoded. (paragraphs 4, 45-57, 70-78, disclosing a process of mapping the UCI payload contents to a sequence and then transmitting it in a PUCCH region, all without being transform precoded).
As to claim 34, Matsumura discloses the method as in parent claim 1. 
Matsumura further discloses wherein identifying that the uplink control information payload satisfies the threshold size condition comprises: identifying that the uplink control information payload is less than or equal to a predetermined maximum payload size. (paragraphs 4, 45-57, 70-78: “the UE may choose sequence-based transmission if the number of UCI bits is less than or equal to a threshold X”).
As to claims 35,53,55 see rejection for claim 51.
As to claim 47, Matsumura discloses the method as in parent claim 44. 
Matsumura further discloses wherein the one or more sets of uplink control sequences from which the uplink control sequence is selected is common to the UE and to the other UEs (paragraphs 70-78 and 45-55, disclosing that the UCI is mapped to a code resource, i.e., UL control sequence by a process where the UE is assigned a “set of amounts of phase rotations”, thus teaching a first collection comprising all phase-rotated versions of that UE’s base sequence, wherein the set of all base sequences assigned to all the UEs also teaches a second collection of sequences, thus teaching that the combined collection consisting of the first and second collections is a set of sequences that “common to the UE and to the other UEs”)
As to claims 36-39, see rejections for claims 2,3,6,8, respectively.
As to claims 44,45, see rejections for claims 14,15, respectively.
As to claims 48,49, see rejections for claims 22,34, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0059924 A1 to Matsumura et al., in view of U.S. Patent Publication No. 2012/0320872 A1 to Yang et al.
AS to claim 32, Matsumura discloses the method as in the parent claim 1.
Yang further discloses further comprising: applying a transform precoding operation to the uplink control sequence; and mapping the uplink control sequence to frequency domain resources after application of the transform precoding operation and prior to transmission of the physical uplink control channel. (paragraph 83).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Yang, in conjunction with and to modify the combined teachings of Matsumura, to reject this claim. The cited references are in the same field of endeavor mapping and allocating resources to wireless control signaling.  The suggestion or motivation would have been to optimize and improve the method of transmission and resource allocation for wireless control signaling including sequences. (Yang, paragraph 1-10; Matsumura, paragraphs 1-12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.

Claim(s) 9-12,40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0059924 A1 to Matsumura et al., in view of U.S. Patent Publication No. 2005/0111599 A1 to Walton et al.
AS to claim 9, Matsumura discloses the method as in the parent claim 6.
Walton discloses wherein the signature sequence is associated with one of a plurality of transmission antennas of the UE. (paragraph 136)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Walton, in conjunction with and to modify the combined teachings of Matsumura, to reject this claim. The cited references are in the same field of endeavor mapping and allocating resources to wireless control signaling.  The suggestion or motivation would have been to optimize and improve the method of transmission and resource allocation for wireless control signaling. (Yang, paragraph 1-10; Matsumura, paragraphs 1-12; Walton, paragraphs 1-10).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
AS to claim 10, Matsumura and Walton teach the method as in the parent claim 9.
Walton discloses wherein the signature sequence associated with the one of the plurality of transmission antennas is orthogonal to other signature sequences associated with others of the plurality of transmission antennas of the UE. (paragraph 136)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Walton, in conjunction with and to modify the combined teachings of Matsumura, to reject this claim. The cited references are in the same field of endeavor mapping and allocating resources to wireless control signaling.  The suggestion or motivation would have been to optimize and improve the method of transmission and resource allocation for wireless control signaling. (Yang, paragraph 1-10; Matsumura, paragraphs 1-12; Walton, paragraphs 1-10).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
AS to claim 11, Matsumura and Walton teach the method as in the parent claim 9.
Matsumura discloses receiving an indication that the UE is to use the resources for transmitting a PUCCH according to certain parameters (paragraphs48, 92-96) 
Walton discloses some or all of the plurality of transmission antennas in transmitting the physical uplink control channel. (paragraph 136)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Walton, in conjunction with and to modify the combined teachings of Matsumura, to reject “receiving an indication that the UE is to use some or all of the plurality of transmission antennas in transmitting the physical uplink control channel”, since the antenna resources disclosed in Walton are also resources for transmitting physical channels, referenced in Matsumura. The cited references are in the same field of endeavor mapping and allocating resources to wireless control signaling.  The suggestion or motivation would have been to optimize and improve the method of transmission and resource allocation for wireless control signaling. (Yang, paragraph 1-10; Matsumura, paragraphs 1-12; Walton, paragraphs 1-10).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
AS to claim 12, Matsumura and Walton teach the method as in the parent claim 11.
Matsumura discloses wherein the indication comprises an indication of a format of the physical uplink control channel. (paragraph 4: PUCCH format).
As to claims 40-43, see rejections for claims 9-12, respectively.

Claim(s) 16,17,46 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0059924 A1 to Matsumura et al., in view of U.S. Patent Publication No. 2019/0223199 A1 to Park et al.
AS to claim 16, Matsumura discloses the method as in the parent claim 14.
Park discloses wherein using the multiplexing index to map the uplink control information payload to the uplink control sequence comprises: selecting a set of uplink control sequences from a plurality of sets of uplink control sequences based at least in part on the multiplexing index; and selecting the uplink control sequence from the set of uplink control sequences (Figs. 9 and 10 and paragraphs 144-145, disclosing that the PUCCH resource sets in set #1 [which may be sequences/codes, according to paragraphs 99-100, disclosing that PUCCH resources may be defined/associated with cyclic shift index and OCC code] may be selected based on “ARI”, i.e., multiplexing index).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Park, in conjunction with and to modify the combined teachings of Matsumura, to reject this claim. The cited references are in the same field of endeavor mapping and allocating resources to wireless control signaling.  The suggestion or motivation would have been to optimize and improve the method of transmission and resource allocation for wireless control signaling. (Yang, paragraph 1-10; Matsumura, paragraphs 1-12; Walton, paragraphs 1-10; Park, paragraphs 1-23).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
AS to claim 17, Matsumura discloses the method as in the parent claim 14.
Park discloses wherein using the multiplexing index to map the uplink control information payload to the uplink control sequence comprises: selecting the uplink control sequence from a set of uplink control sequences based at least in part on the uplink control information payload and the multiplexing index. (Figs. 9 and 10 and paragraphs 144-145, disclosing that the PUCCH resource sets in set #1 [which may be sequences/codes, according to paragraphs 99-100, disclosing that PUCCH resources may be defined/associated with cyclic shift index and OCC code] may be selected based on “ARI”, i.e., multiplexing index, as well as UCI size, thus teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Park, in conjunction with and to modify the combined teachings of Matsumura, to reject this claim. The cited references are in the same field of endeavor mapping and allocating resources to wireless control signaling.  The suggestion or motivation would have been to optimize and improve the method of transmission and resource allocation for wireless control signaling. (Yang, paragraph 1-10; Matsumura, paragraphs 1-12; Walton, paragraphs 1-10; Park, paragraphs 1-23).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 46, see rejection for claim 16.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0059924 A1 to Matsumura et al., in view of U.S. Patent Publication No. 2011/0105056 A1 to Noh et al.
AS to claim 23, Matsumura discloses the method as in the parent claim 22.
Noh discloses wherein the binary or quadrature phase shift keying modulated Gold or M sequences are n/2 binary phase shift keying or quadrature phase shift keying modulated Gold or M sequences. (paragraphs 45,60,73)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Noh, in conjunction with and to modify the combined teachings of Matsumura, to reject this claim. The cited references are in the same field of endeavor mapping and allocating resources to wireless control signaling.  The suggestion or motivation would have been to optimize and improve the method of transmission and resource allocation for wireless control signaling. (Yang, paragraph 1-10; Matsumura, paragraphs 1-12; Walton, paragraphs 1-10; Park, paragraphs 1-23; Noh, paragraphs 1-14).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.

Claim(s) 24,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0059924 A1 to Matsumura et al., in view of U.S. Patent No. 5,636,246 to Tzannes et al.
AS to claim 24, Matsumura discloses the method as in the parent claim 22.
Tzannes discloses wherein the one or more sets of uplink control sequences include discrete Fourier transform-based sequences which are based on a deterministic sampling of row entries in a selected column of a discrete Fourier transform matrix in accordance with a sampling function. (col. 4, line 30 – col. 5, line 5)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Tzannes, in conjunction with and to modify the combined teachings of Matsumura, to reject this claim. The cited references are in the same field of endeavor mapping and allocating resources to wireless control signaling.  The suggestion or motivation would have been to optimize and improve the method of transmission and resource allocation for wireless control signaling. (Yang, paragraph 1-10; Matsumura, paragraphs 1-12; Walton, paragraphs 1-10; Park, paragraphs 1-23; Noh, paragraphs 1-14; Tzannes, cols. 1-3).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
AS to claim 25, Matsumura discloses the method as in the parent claim 22.
Tzannes discloses wherein the one or more sets of uplink control sequences include inverse discrete Fourier transform-based sequences which are based on a deterministic sampling of row entries in a selected column of an inverse discrete Fourier transform matrix in accordance with a sampling function. (col. 4, line 30 – col. 5, line 5)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Tzannes, in conjunction with and to modify the combined teachings of Matsumura, to reject this claim. The cited references are in the same field of endeavor mapping and allocating resources to wireless control signaling.  The suggestion or motivation would have been to optimize and improve the method of transmission and resource allocation for wireless control signaling. (Yang, paragraph 1-10; Matsumura, paragraphs 1-12; Walton, paragraphs 1-10; Park, paragraphs 1-23; Noh, paragraphs 1-14; Tzannes, cols. 1-3).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.

Allowable Subject Matter
Claims 18-21,26-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463